DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
	II.	Claims 1-20 are allowed. 

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance:
The closest prior art found is Bitra et al. (US 10,278,016 B2) and Abernathy et al. (US 2016/0033268 A1).
Bitra teaches wireless device supporting a first transceiver (1032, Fig. 10) and a second transceiver (1082, Fig. 10) (see col. 25, lines 28-34 & 40-43 and col. 26, lines 26-31); generating communications between the first transceiver and each of a first set of three reference point transceivers (106(a)-(c), Fig. 1), the three reference point transceivers fixedly positioned at disparate points in a structure (see col. 8, lines 41-45 & 55-67; col. 9, lines 1-3 and Fig. 1); determining a location for the wireless device based upon the communications between the first transceiver and each of the first set of three reference point transceivers (see col. col. 8, lines 41-45 & 55-67; col. 9, lines 1-15 and Fig. 1); generating communications between the second transceiver and each of a second set of three reference point transceivers (110s, Fig. 1) (see col. 6, lines 62-67; col. 7, lines 1-7 and Fig. 1); determining a location estimate of the wireless device based upon the communications between the second transceiver and the second set of three reference point transceivers (see col. 6, lines 62-67; col. 7, lines 1-7 and Fig. 1).
a target location information can be an arrow pointing from a user location to the target, the information can be displayed over a map).
	Claim 1 is allowed because Bitra and Abernathy do not teach a method of communicating 
associating a respective unique identifier for each of at least a first Node; a second Node and a third Node included in an array of Nodes, wherein each of the first Node; second Node and third Node comprises: a processor, a digital storage, a communication module and an antenna; designating a base position in relation to the first Node; wirelessly communicating between the first Node the second Node, the third Node and a fourth Node supported by an agent positioned in a structure space comprising the first Node, the second Node and the third Node, wherein the fourth Node comprises an antenna array; generating values for communication variables based upon respective wireless communications between the fourth node and each of the first Node, the second Node and the third Node, wherein the communication variables comprise: one or both of: a start time of a respective wireless communication transmission (T1) and a receipt time of the respective wireless communication(T2), and a calculated transmission time; aligning a magnetic directional indicator in a direction of interest; calculating a position of the fourth node relative to the base position based on the communication variables; quantifying a direction of interest in the structure space based upon the aligning of the magnetic directional indicator; and communicating a selection of data to smart device based upon a query comprising the relative position calculated for the fourth Node and the direction of interest.
	Claims 2-20 are allowed based on their dependence on allowed independent claim 1.


Conclusion
Iv.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






January 28, 2022